UNITED STATES DISTRICT COURT Feb 71 2020
¥ E

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE APPLICATION OF THE
UNITED STATES OF AMERICA FOR AN ORDER

AUTHORIZING THE SEARCH OF:

2440 SENTRY DRIVE UNIT A101, ANCHORAGE,

ALASKA, HEREIN TARGET RESIDENCE

CASE# 3:20-MJ-00086-MMS

 

Se aes ae

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Britt L Damon, being first duly sworn, hereby depose and state as follows:
AGENT’S BACKGROUND

1) This affidavit is being submitted in support of an application for a search warrant for the
following premises:

a. 2440 Sentry Drive Unit A101, Anchorage, Alaska (TARGET RESIDENCE).

2) As such, it does not include all the information known to me as part of this investigation, but
only information sufficient to establish probable cause for the requested search warrant. The
location and items to be searched are described herein and in Attachment A, and the items to
be seized are described herein and in Attachment B.

3) Iam a Special Agent employed by the United States Drug Enforcement Administration (DEA)

currently assigned to the Anchorage District Office. I have been employed by the DEA since

1

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 1 of 11
4)

ee Feb 21 2020

January of 2012. Prior to employment with the DEA, I served as a Military Police Officer in
the United States Army. During the course of my employment as a Law Enforcement Officer,
I have gained experience in conducting drug investigations and have received the benefit of
many years of such experience of fellow agents and officers. During the course of your
Affiant’s employment with the DEA, your Affiant has worked in an undercover capacity and
conducted investigations of controlled substances violations in conjunction with agents and
officers from other jurisdictions. Your Affiant has worked with and conducted investigations
utilizing confidential sources. Your Affiant has also conducted or assisted in investigations
which have led to the arrest and conviction of persons for violations dealing with the sale,
possession and/or manufacture of cocaine, methamphetamine, heroin, fentanyl, MDMA, LSD,
psilocybin, marijuana and other controlled substances, money laundering and the seizure and
forfeiture of assets. As part of these investigations, your Affiant has been able to interview
arrested subjects and their associates. Through these interviews, your Affiant has learned how
and why these offenders conduct various aspects of their drug trafficking activities, to include
communicating, manufacturing, packaging, distribution, transportation and concealment of
controlled substances and assets and money laundering.
Based upon my experience, training, and information I have received from officers of other
federal, state, and local law enforcement agencies involved in the investigation of controlled
substance offenses and proceeds derived from the illegal possession and sale of controlled
substances, I know that individuals involved in the illegal distribution of illegal controlled
substances have the following characteristics in common:

a. That drug dealers very often place assets, including accounts at financial

institutions, in names other than their own to avoid detection by government or
other law enforcement agencies.

2

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 2 of 11
: : Feb 2 2020

b. That even though these assets are in other names, the drug dealers continue to use
these assets and exercise dominion and control over them.

c That drug dealers frequently maintain on-hand amounts of United States currency
in order to maintain and finance their ongoing illegal drug business.

d. That drug dealers often maintain books, records, receipts, notes, ledgers,
computers, computer disks, tickets, money orders, cashier’s checks, wire transfer
receipts, and similar drug related financial documents and records pertaining to the
transportation, ordering, sale and distribution of illegal drugs. Furthermore such
documents are often written in code.

e. That drug dealers commonly front (provide illegal drugs on consignment) to their
clients and often keep the aforementioned items so they can account for their drugs,
the money owed for these drugs, and who has or owes for these drugs.

f That the aforementioned books, records, receipts, notes, ledgers, tickets, money
orders, cashier’s checks, and similar financial documents and records, including
computers, computer disks, diskettes, and hard drives, and other media are
maintained where the drug dealers have ready access to them. Often the described
records and documents are maintained on computers and electronic media in the
drug trafficker’s home.

g. That it is common for drug dealers to conceal contraband, large amounts of
currency, precious metals, jewelry, address lists, telephone lists, proceeds of drug
sales, and records of drug transactions in secure locations within their residences,
yards, garages, offices, businesses, automobiles, safes, safe deposit boxes, and
obscure locations known only to them, i.e., mail drops, mini storage warehouses,
etc., for ready access and to conceal the same from law enforcement authorities.

h. That persons involved in illegal drug trafficking conceal in their residences, yards,
offices, businesses, safes, garages, storage buildings, vehicles, safe deposit boxes,
and obscure locations, caches of drugs, large amounts of currency, weapons,
financial instruments, precious metals, jewelry, and other items of value and/or
proceeds from drug transactions and evidence of financial transactions relating to
obtaining, transferring, secreting, or spending of money made from engaging in
illegal drug trafficking activities. Also, drug dealers frequently change vehicles
and register vehicles in other names to avoid detection by law enforcement
personnel.

1. That drug dealers often purchase expensive vehicles, businesses and residences
with the proceeds from their drug transactions. Also, that drug dealers frequently
change vehicles and register vehicles in other names to avoid detection by law
enforcement personnel.

That drug dealers amass large proceeds from the sale of illegal drugs, they often
attempt to legitimize their profits and maintain evidence of financial transactions
relating to the obtaining, transferring, secreting or spending of large sums of money

3

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 3 of 11
We? soma

derived from their illegal drug distribution activities. That to accomplish these
goals, drug dealers utilize, including but not limited to, foreign and domestic banks
and their attendant services, securities, cashier’s checks, money drafts, letters of
credit, brokerage houses, real estate, shell corporations, business fronts, telephones,
cellular telephones, facsimile machines, digital and various paging devices, and
two-way radio systems. Furthermore, drug dealers frequently change telephone
numbers, paging devices and telephone instruments.

That drug dealers commonly maintain addresses and telephone numbers in books
or papers which reflect names, alias names, addresses, and telephone numbers for
their associates in their illegal drug trafficking.

That drug dealers take or cause to be taken photographs, video and audiotapes of
themselves, their associates, their property, and their illegal products. Furthermore,
these drug dealers often maintain these photographs, video and audiotapes in their
residences, offices, safes, garages, storage buildings, vehicles and safe deposit
boxes.

That drug dealers frequently keep paraphernalia for packaging, diluting, weighing,
and distributing the illegal drugs. Furthermore, this paraphernalia includes, but is
not limited to, scales, plastic bags, diluting or “cutting” agents, boxes, trash
compactors, heat sealers, and sealing tape.

The courts have recognized that unexplained wealth is probative evidence of crimes
motivated by greed, and in particular, illegal trafficking in controlled substances.

That drug traffickers very often possess firearms and other weapons for the purpose
of protecting their drug trafficking enterprises from the efforts of law enforcement
authorities as well as from persons who might attempt to steal any drugs or money
possessed by the drug traffickers.

Affiant is aware that drug traffickers often maintain extra residences as stash
houses, meeting locations, and temporary housing for drug associates.
Furthermore, these residences are frequently rented, purchased or titled in others
names even though the residences remain in the control of the drug traffickers.

APPLICABLE STATUTES

5) The statutory provisions to which the current investigation relates include;

a.

Title 21, United States Code, Section 841 (a) (1) and 846, the Distribution of
Controlled Substances, the Possession of Controlled Substances with Intent to

Distribute, as well as the conspiracy to commit those violations.

4

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 4 of 11
: Feb 21 2020

b. Title 18, United States Code, Section 1956, Laundering of Monetary Instruments
6) I am familiar with the provisions of these statutes and based upon my experience, I believe
that the items described in this affidavit and which are sought with this search warrant are
relevant and probative to the proof of violations of such sections of Title 21 and Title 18 as
described herein.

PURPOSE OF AFFIDAVIT

7) Ihave personally participated in the investigation set forth below. I am familiar with the facts

and circumstances of the investigation through my personal participation, from discussions

with other agents of the DEA and other law enforcement officers. Unless otherwise noted,

wherever in this affidavit I assert that a statement was made, the information was provided by

another law enforcement officer. Such statements are among many statements made by others

and are stated in substance and in part unless otherwise indicated. In addition, this affidavit is

based on information from the following sources:

a. Oral and written reports about this and other investigations which I have received

from other local law enforcement officers;

b. Public records;

ro My training and experience as a Special Agent and the training and experience of

other law enforcement officials.

8) Based on the facts set forth in this affidavit, there is probable cause to believe that the Target

Location is being used to commit violations of 21 U.S.C.§ 841(a)(1) and § 846 and 18 USC

§ 1956. There is also probable cause to believe that the items to be seized described in

Attachment B will constitute evidence of these criminal violations, and will lead to the

identification of additional individuals who are engaged in the commission of these offenses.

Your affiant further states that there is probable cause to believe that the items sought for

seizure will lead to evidence of the aforementioned crimes as well as the identification of

5

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 5 of 11
9)

: Feb 21 2020

individuals who are engaged in the commission of conspiracy to distribute controlled
substances and related crimes.

Based on the facts set forth in this affidavit, there is probable cause to believe that James
LOVETTE and Ashley LOVETTE, and others, known and unknown have violated 21
USC, Section 841 (a) (1) and 846 and 18 USC § 1956. There is also probable cause to
believe that the premises described in Attachment A will contain items of evidence that will
enable investigators to more fully identify the names, phone numbers, and residences of
associates of LOVETTE, and others known and unknown; and to identify the dates, times,
and places for commission of illegal activities, including locations of drug sales, details
surrounding drug shipments, methods and means of drug transportation and smuggling, and
methods and means of transporting and/or laundering drug proceeds.

LOCATION TO BE SEARCHED

10) I submit this affidavit in support of an application for a search warrant for the residence

located at 2440 Sentry Drive Unit A101, Anchorage, Alaska, herein referred to as the
TARGET RESIDENCE. The items sought in the search are more particularly set forth in

Attachment B to this affidavit.

11) The TARGET RESIDENCE is described as 2440 Sentry Drive Unit A101, Anchorage,

Alaska, which is located near the intersection of Sentry Drive and Lake Otis Parkway in
Anchorage, appearing to be a light brown colored 3 story apartment building (apartments
with separate addresses). The apartment complex is a light brown with red trim multi-level
building labeled “2440”. The TARGET RESIDENCE is on the ground level at the

southwest side of the building, adjacent to unit “102”, and marked “101”.

6

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 6 of 11
a Feb 21 2020
Si

12) In August of 2018, Anchorage Police Department (APD) provided your Affiant with

BASIS OF INVESTIGATION

information regarding the drug distribution activities of James Cornell LOVETTE.
LOVETTE lived at the TARGET RESIDENCE at that time and citizens were complaining
that there was a high volume of traffic to and from the TARGET RESIDENCE. Based on
your Affiant’s training and experience, I know this to be a common indicator of retail drug
distribution. APD had previously contacted LOVETTE in May of 2018, for an unrelated
matter, at the TARGET RESIDENCE. At that time, LOVETTE was driving a black Chevy
Tahoe bearing Alaska license GY Y879, which he usually parked in the lot outside the doors
to his building. LOVETTE also provided phone number 907-764-2926 as his contact number
at that time.

13) Around that same time, August of 2018, LOVETTE was observed associating with William
WHITE, a known associate of the Little Souljah Crew gang. WHITE and LOVETTE had
both been involved in a 2016 investigation into the shooting of another known drug trafficker
in the Anchorage, AK area in 2015.

14) Pursuant to an administrative subpoena issued in November, 2018, DEA obtained subscriber
information and tolls for LOVETTE’s phone x2926. The subscriber information confirmed
that LOVETTE is the subscriber of that phone (since 2011) and he lists the TARGET
RESIDENCE as his home address. An analysis of LOVETTE’s tolls indicated that
LOVETTE was in contact with multiple known drug traffickers in the Anchorage area. In
particular, LOVETTE was in contact with Giovanni CHIMERA, who was subsequently
arrested in possession of a firearm during a controlled delivery of one kilogram of cocaine.

15) LOVETTE was also in telephonic contact with James POINDEXTER, who provided multi-

7

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 7 of 11
a Feb 21 2020

ounce quantities of methamphetamine to an ATF undercover agent in 2018. LOVETTE was
also in telephonic contact with Christopher POINDEXTER, son of James POINDEXTER,
who is also a known distributor of multiple pounds of methamphetamine and firearms in the
Anchorage, AK area.

16) Open source records indicate that LOVETTE’s wife is Ashley LOVETTE; she also resides
at the TARGET RESIDENCE. Phone records and social media reveal that Ashley
LOVETTE associates with POINDEXTER and other known drug traffickers in the
Anchorage, AK area. On February 14, 2020, US Postal Inspector Andrew Grow advised that
Ashley LOVETTE currently receives mail at 2440 Sentry Drive, Unit A101, Anchorage, AK.

17) On February 13, 2020, an ATF Undercover agent purchased ounce quantities of
methamphetamine from Christopher POINDEXTER during two controlled purchases on the
same day (117g and 58g of a clear crystal substance which tested positive for the presence of
methamphetamine).

18) Prior to the first transaction, surveillance followed POINDEXTER's black Honda sedan
bearing Alaska license FAC829 (occupied by POINDEXTER, his girlfriend Kira
LINDMAN, and his associate Raymond CONLEY) to the Chevrolet dealership at 9100 Old
Seward Highway, Anchorage, AK. At approximately 3:05pm, POINDEXTER was observed
meeting with a large Black male adult wearing dark colored clothing at the Southeastern
corner of the building by garage bay #4.

19) POINDEXTER then traveled to 2440 Sentry Drive, Anchorage, AK, where he alighted and
ran through the snow covered back yard, to the back door of the lower level unit of the
southwest side of building “2440” (the TARGET RESIDENCE), at approximately 3:15pm.

LINDMAN turned the vehicle around and waited for POINDEXTER in the street with the

8

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 8 of 11
a Feb 21 2020

vehicle running. A few minutes later, POINDEXTER exited the back door of the unit and
fidgeted with the door before returning to FAC829. POINDEXTER then travelled directly to
the designated meeting location and provided 117 gross grams of suspected
methamphetamine to the UC at approximately 3:30pm.

20) The UC then coordinated for a second transaction and POINDEXTER returned to his
residence at a separate location. Surveillance was maintained on POINDEXTER and a silver
SUV dropped off a short stocky Black female with puffy hair in a ponytail (UF1). She got
into a maroon Porsche Cayenne SUV with black rims, which had also just arrived. Then,

UF 1 went into POINDEXTER's residence, at approximately 4:49pm. Several minutes later,
POINDEXTER left his residence in FAC829, met the UC at the designated meeting location,
and provided an additional 58 gross grams of methamphetamine. POINDEXTER then
returned to his residence at approximately 4:57pm, and UF1 exited the Porsche SUV and
entered POINDEXTER’s residence as well.

21) At approximately 5:08pm, POINDEXTER, UF1 and CONLEY left the residence in
FAC829. UF1 drove, with POINDEXTER and CONLEY as the passengers. The vehicle
drove back to the same Chevrolet dealership and, at approximately 5:32pm, parked in the
same area, in front of garage bay #4. POINDEXTER exited the vehicle and walked into the
southern-most door of the building; but quickly exited, while a tall, bearded, heavy-set, light-
skinned Black male, wearing dark clothing (later identified from DL photo as James
LOVETTE) exited a door on the east side of the building. LOVETTE walked to
POINDEXTER's vehicle where LOVETTE, POINDEXTER, and UF1 met. POINDEXTER
appeared to have a small item in his right hand and he shook hands with LOVETTE.

LOVETTE then kept his right hand closed and held it to his chest before looking at his hand

9

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 9 of 11
: Feb 2 2020

and putting it down toward his pocket. POINDEXTER immediately returned to FAC829 and
UFI interacted with LOVETTE and then returned to FAC829, which departed at
approximately 5:35pm.

22) Law enforcement then followed FAC829 to the area of Sentry Drive. They travelled there
using the exact same route; however, the vehicle suddenly turned off at Colony Loop (a road
just south of Sentry Drive) and pulled into a turnaround and driveway area. FAC829 sat still
for a short time and then pulled out on to the street. The occupants of FAC829 were looking
around suspiciously while pulling out of the turnaround. The vehicle then turned onto
Independence Drive and left at a high rate of speed.

23) Your Affiant believes, based on my training and experience, the behavior exhibited by
POINDEXTER and his associates is indicative of counter surveillance tactics employed by
drug traffickers for the purpose of identifying the presence of law enforcement surveillance.
Further, the sudden turns before leaving the area at a high rate of speed indicate behavior
consistent with criminals who are alerted to the presence of law enforcement surveillance.

24) On February 19, 2020, your Affiant observed GYY879 (LOVETTE’s black Chevy Tahoe)
parked outside the TARGET RESIDENCE. Also noted were fresh foot tracks through the
snow leading from Sentry Drive (where LINDMAN had staged the vehicle as described
above) to the back door of the TARGET RESIDENCE. The foot tracks indicated recent
additional foot traffic to the door because a significant amount of snow had fallen the

previous day and night.
25) On February 20, 2020, at approximately 2:49pm, law enforcement observed LOVETTE exit

the front door to the TARGET RESIDENCE apartment building, enter GYY879, and travel

to the South Anchorage Chevy dealership.

10

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 10 of 11
: Feb 2 2020

26) Based on the information provided herein, I submit there is probable cause to search the

TARGET RESIDENCE located at 2440 Sentry Drive Unit A101, Anchorage, AK.

Respectfully s(6mitted,

 

Britt L. Damon, Special Agent
Drug Enforcement Administration
Subscribed and sworn to before me

on February 21, 2020

WR?

UNITED\STATBS MAGISTRA TES DG eikgiaaaas

 

  
 

11

Case 3:20-mj-O0086-MMS Document 1-1 Filed 02/21/20 Page 11 of 11
